Exhibit 10.1
SUPERVISORY AGREEMENT
     This Supervisory Agreement (Agreement) is made this ___ day of ________,
2011, by and through the Board of Directors (Board) of HMN Financial, Inc.,
Rochester, Minnesota, OTS Docket No. H2309 (Holding Company) and the Office of
Thrift Supervision (OTS), acting by and through its Regional Director for the
Central Region (Regional Director).
     WHEREAS, the OTS, pursuant to 12 U.S.C. § 1818, has the statutory authority
to enter into and enforce supervisory agreements to ensure the establishment and
maintenance of appropriate safeguards in the operation of the entities it
regulates; and
     WHEREAS, the Holding Company is subject to examination, regulation and
supervision by the OTS;
     WHEREAS, based on issues identified and discussed in the August 9, 2010
Report of Examination (2010 ROE) and previous OTS reports of examination of the
Holding Company, the OTS finds that the Holding Company has engaged in unsafe or
unsound practices in conducting its consolidated operations;
     WHEREAS, in furtherance of their common goal to ensure that the Holding
Company addresses the unsafe or unsound practices identified and discussed in
the 2010 ROE and previous OTS reports of examination, the Holding Company and
the OTS have mutually agreed to enter into this Agreement; and
     WHEREAS, on February 10, 2011, the Holding Company’s Board, at a duly
constituted meeting, adopted a resolution (Board Resolution) that authorizes the
Holding Company to enter into this Agreement and directs compliance by the
Holding Company and its directors, officers, employees, and other
institution-affiliated parties with each and every provision of this Agreement.
HMN Financial, Inc.
Supervisory Agreement
Page 1 of 9

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the above premises, it is agreed as
follows:
Capital Plan.
1. By May 31, 2011, the Holding Company shall submit to the Regional Director a
written plan for enhancing the consolidated capital of the Holding Company
(Capital Plan). The Capital Plan shall cover the period beginning April 1, 2011
through December 31, 2012. At a minimum, the Capital Plan shall include:
(a) establishment by the Board of a minimum tangible capital ratio of tangible
equity capital to total tangible assets commensurate with the Holding Company’s
consolidated risk profile;
(b) quarterly cash flow projections for the Holding Company on a stand alone
basis through calendar year-end December 31, 2012 that identify both the sources
of funds and the expected uses of funds;
(c) quarterly pro forma consolidated and unconsolidated Holding Company balance
sheets and income statements for the period covered by the Capital Plan
demonstrating the Holding Company’s ability to attain and maintain the Board
established minimum tangible equity capital ratio by June 30, 2011;
(d) detailed scenarios to stress-test the minimum tangible equity capital
targets based on continuing operating results, economic conditions and risk
profile of the Holding Company’s stand alone assets and liabilities; and
(e) detailed descriptions of all relevant assumptions and projections and the
supporting documentation for all relevant assumptions and projections.
2. Upon receipt of written notice of non-objection from the Regional Director to
the Capital Plan, the Holding Company shall implement and adhere to the Capital
Plan. A copy of the
HMN Financial, Inc.
Supervisory Agreement
Page 2 of 9

 



--------------------------------------------------------------------------------



 



Capital Plan shall be provided to the Regional Director within seven (7) days
after Board approval.
3. By January 31, 2012, and each January 31st thereafter, the Capital Plan shall
be updated and submitted to the Regional Director pursuant to Paragraph 1 above
and shall incorporate the Holding Company’s budget plan and cash flow
projections for the next two (2) fiscal years taking into account any revisions
to the Holding Company’s cash flow and operating policies.
4. Within forty-five (45) days after the end of each quarter, after
implementation of the Capital Plan, the Board shall review written quarterly
variance reports on the Holding Company’s compliance with its Capital Plan
(Variance Reports). The minutes of the Board meeting shall fully document the
Board’s review and discussion. The Variance Reports shall:
(a) identify variances in the Holding Company’s actual performance during the
preceding quarter as compared to the projections set forth in the Capital Plan;
(b) contain an analysis and explanation of identified variances; and
(c) discuss the specific measures taken or to be taken by the Holding Company to
address identified variances.
5. A copy of each Variance Report shall be provided to the Regional Director
within seven (7) days after review by the Board or a committee designated by the
Board.
Dividends and other Capital Distributions.
6. Effective immediately, the Holding Company shall not declare, make, or pay
any cash dividends on either its common or preferred stock or other capital
distributions or purchase, repurchase or redeem or commit to purchase,
repurchase, or redeem any Holding Company equity stock without the prior written
non-objection of the Regional Director. The Holding Company shall submit its
written request for non-objection to the Regional Director at least
HMN Financial, Inc.
Supervisory Agreement
Page 3 of 9

 



--------------------------------------------------------------------------------



 



thirty (30) days prior to the anticipated date of the proposed dividend, capital
distribution, or stock transaction.
Debt Restrictions.
7. Effective immediately, the Holding Company shall not, directly or indirectly,
incur, issue, renew, rollover, or pay interest or principal on any debt or
commit to do so, increase any current lines of credit, or guarantee the debt of
any entity, without prior written notice to and written non-objection from the
Regional Director. The Holding Company’s written request for approval shall be
submitted to the Regional Director at least thirty (30) days prior to incurring,
issuing, renewing, rolling over or paying any interest or principal on any debt,
increasing any current lines of credit, or guaranteeing the debt of any entity.
The Holding Company’s written requests for Regional Director non-objection to
engage in such debt transactions, at a minimum, shall: (a) describe the purpose
of the proposed debt; (b) set forth and analyze the terms of the proposed debt
and covenants; (c) analyze the Holding Company’s current cash flow resources
available to satisfy such debt repayment; and (d) set forth the anticipated
source(s) of repayment of the proposed debt. For purposes of this Paragraph, the
term “debt” includes, but is not limited to, loans, bonds, cumulative preferred
stock, hybrid capital instruments such as subordinated debt or trust preferred
securities, and guarantees of debt. For purposes of this Paragraph, the term
“debt” does not include liabilities incurred in the ordinary course of business
to acquire goods and services and that are normally recorded as accounts payable
or accruals under generally accepted accounting principles.
Directorate and Management Changes.
8. Effective immediately, the Holding Company shall comply with the prior
notification
HMN Financial, Inc.
Supervisory Agreement
Page 4 of 9

 



--------------------------------------------------------------------------------



 



requirements for changes in directors and Senior Executive Officers1 set forth
in 12 C.F.R.
Part 563, Subpart H.
Golden Parachute Payments.
9. Effective immediately, the Holding Company shall not make any golden
parachute payment2 unless, with respect to such payment, the Holding Company has
complied with the requirements of 12 C.F.R. Part 359.
Employment Contracts and Compensation Arrangements.
10. Effective immediately, the Holding Company shall not enter into any new
contractual arrangement or renew, extend or revise any existing contractual
arrangement related to compensation or benefits with any director or Senior
Executive Officer of the Holding Company, unless it first provides the Regional
Director with not less than thirty (30) days prior written notice of the
proposed transaction. The notice to the Regional Director shall include a copy
of the proposed employment contract or compensation arrangement, or a detailed,
written description of the compensation arrangement to be offered to such Senior
Executive Officer or director, including all benefits and perquisites. The
Holding Company shall ensure that any contract, agreement or arrangement
submitted to OTS fully complies with the requirements of 12 C.F.R. Part 359, 12
C.F.R. §§ 563.39 and 563.161(b), and 12 C.F.R. Part 570-Appendix A.
Effective Date.
11. This Agreement is effective on the Effective Date as shown on the first
page.
Duration.
12. This Agreement shall remain in effect until terminated, modified or
suspended, by written notice of such action by the OTS, acting by and through
its authorized representatives.
 

1   The term “Senior Executive Officer” is defined at 12 C.F.R. § 563.555.   2  
The term “golden parachute payment” is defined at 12 C.F.R. § 359.1(f).

HMN Financial, Inc.
Supervisory Agreement
Page 5 of 9

 



--------------------------------------------------------------------------------



 



Time Calculations.
13. Calculation of time limitations for compliance with the terms of this
Agreement run from the Effective Date and shall be based on calendar days,
unless otherwise noted.
Submissions and Notices.
14. All submissions to the OTS that are required by or contemplated by the
Agreement shall be submitted within the specified timeframes.
15. Except as otherwise provided herein, all submissions, requests,
communications, consents or other documents relating to this Agreement shall be
in writing and sent by first class U.S. mail (or by reputable overnight carrier,
electronic facsimile transmission or hand delivery by messenger) addressed as
follows:

  (a)   To the OTS:         Regional Director
Office of Thrift Supervision
One South Wacker Drive, Suite 2000
Chicago, Illinois 60606
Facsimile: (312) 917-5001     (b)   To the Holding Company:         Chairman of
the Board
HMN Financial, Inc.
1016 Civic Center Drive
Rochester, Minnesota 59901
Facsimile: (507) 535-1300

No Violations Authorized.
16. Nothing in this Agreement shall be construed as allowing the Holding
Company, its Board, officers or employees to violate any law, rule, or
regulation.
OTS Authority Not Affected.
17. Nothing in this Agreement shall inhibit, estop, bar or otherwise prevent the
OTS from
HMN Financial, Inc.
Supervisory Agreement
Page 6 of 9

 



--------------------------------------------------------------------------------



 



taking any other action affecting the Holding Company if at any time the OTS
deems it appropriate to do so to fulfill the responsibilities placed upon the
OTS by law.
Other Governmental Actions Not Affected.
18. The Holding Company acknowledges and agrees that its execution of the
Agreement is solely for the purpose of resolving the matters addressed herein,
consistent with Paragraph 17 above, and does not otherwise release, discharge,
compromise, settle, dismiss, resolve, or in any way affect any actions, charges
against, or liability of the Holding Company that arise pursuant to this action
or otherwise, and that may be or have been brought by any governmental entity
other than the OTS.
Miscellaneous.
19. The laws of the United States of America shall govern the construction and
validity of this Agreement.
20. If any provision of this Agreement is ruled to be invalid, illegal, or
unenforceable by the decision of any Court of competent jurisdiction, the
validity, legality, and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby, unless the Regional Director in
his or her sole discretion determines otherwise.
21. All references to the OTS in this Agreement shall also mean any of the OTS’s
predecessors, successors, and assigns.
22. The section and paragraph headings in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.
23. The terms of this Agreement represent the final agreement of the parties
with respect to the subject matters thereof, and constitute the sole agreement
of the parties with respect to such subject matters.
HMN Financial, Inc.
Supervisory Agreement
Page 7 of 9

 



--------------------------------------------------------------------------------



 



Enforceability of Agreement.
24. This Agreement is a “written agreement” entered into with an agency within
the meaning and for the purposes of 12 U.S.C. § 1818.
Signature of Directors/Board Resolution.
25. Each Director signing this Agreement attests that he or she voted in favor
of a Board Resolution authorizing the consent of the Holding Company to the
issuance and execution of the Agreement. This Agreement may be executed in
counterparts by the directors after approval of execution of the Agreement at a
duly called board meeting. A copy of the Board Resolution authorizing execution
of this Agreement shall be delivered to the Regional Director along with the
executed original(s) of this Agreement.
[Remainder of the Page Intentionally Left Blank]
HMN Financial, Inc.
Supervisory Agreement
Page 8 of 9

 



--------------------------------------------------------------------------------



 



     WHEREFORE, the OTS, acting by and through its Regional Director, and the
Board of the Holding Company, hereby execute this Agreement.

                          Accepted by:     HMN FINANCIAL, INC.       Office of
Thrift Supervision    
Rochester, Minnesota
               
 
               
/s/ Timothy R. Geisler
      By:         Timothy R. Geisler, Director           Daniel T. McKee    
 
          Regional Director, Central Region    
 
               
/s/ Allan R. DeBoer
               
Allan R. DeBoer, Director
               
 
               
/s/ Michael J. Fogarty
               
Michael J. Fogarty, Director
               
 
               
/s/ Karen L. Himle
               
Karen L. Himle, Director
               
 
               
/s/ Susan K. Kolling
               
Susan K. Kolling, Director
               
 
               
/s/ Bradley C. Krehbiel
               
Bradley C. Krehbiel, Director
               
 
               
/s/ Malcolm W. McDonald
               
Malcolm W. McDonald, Director
               
 
               
/s/ Mahlon C. Schneider
               
Mahlon C. Schneider, Director
               
 
               
/s/ Hugh C. Smith
               
Hugh C. Smith, Director
               

HMN Financial, Inc.
Supervisory Agreement
Page 9 of 9

 